Claim Rejections - 35 USC §103
1. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
2. 	Claims 1-13 and 25-26 are rejected under 35 U.S.C. 103(a) as unpatentable over U.S. Patent Pub. 2013/0035054 to Ashton in view of U.S. Patent Pub. 2011/0223889 to Stephen and U.S. Patent 8,300,777 to Lerda and 2015/0341290 to Cherifi.
Regarding claim 1, Ashton teaches a method of enhancing personal contact information display on a mobile device, the method comprising:

integrating a software code with an operating system for the mobile device, the software code configured to interact with a voice message module, a phone module, an internet module, and a personal contact information module of the operating system (see section [0055] for voice message, see section [0032] for phone calls, see section [0074] for Internet searching and see section [0052] for contacts and regarding the word “module”, this may be interpreted to be the software which implements all these recited functions); 

configuring at least one parameter of the software code for augmenting personal contact information by a first-user (see Fig. 4 and sections [0005]-[0009] and [44], which teach the user inputting links and profile data to “augment” their personal formation);


visually-displaying the personal contact information of the first-user on the mobile device of the at least one second-user when at the least one second-user retrieves a voice message from the first-user via the voice message module (see Figs. 2A and 9-11 and sections [0035]-[0036], [0049]-[0052] and [0054] to [0055], which teach displaying the picture of the contact which left the voice message). 

Regarding the “integrating” of the software code, Stephen is added.

In an analogous art, Stephen teaches in section [0004] that an application is downloaded into the phone which is integrated into the operating system platform (such as in an Android operating system platform).  Stephen also teaches transmitting descriptive information between the two contact users related to their state of mind, etc. 

Therefore, as both Ashton and Stephen are both exchanging information and messages between mobile devices, and as Stephen explicitly teaches that the downloaded program is integrated with the operating system, it would have been obvious to one of ordinary skill in the art to modify the programs of Ashton to be downloaded and integrated into the operating system, as Stephen teaches the conventionality an benefits of augmenting and expanding existing capabilities. 

the voice message module operative to connect with a voice messaging service to retrieve and play back voice messages
and visually-displaying, via the voice message module, the personal contact information, as set forth above a “module” is interpreted to be software code per se.  The description of Figure 2A of Ashton (as in sections [0035]-[0036]) teaches that while displaying the contact information for Jennifer Blake, icons indicating that voice messages have been received from Jennifer Blake are displayed.  Therefore, when the user activates the voice message icon, as the contact information of Jennifer Blake “is displayed while the voice message is retrieved”.  Therefore, although the software code in Ashton (which performs voicemail functions) may be considered as the “voice-message module”, for completeness Lerda is added.  
In an analogous art, Lerda teaches a mobile phone 12 which interacts with a voicemail server 14 (see Fig. 1).  As shown in Fig. 3, GUI element 102B for Annie Davis includes a voicemail indicator 110.  As also shown in Fig. 3, “voicemail only” icon 118 allows the user to display only voicemail GUIs. See column 8, lines 13-25, which teach that the user information GUI remains until after the message is heard, as recited. 
Therefore, as Ashton and Lerda teach voicemail access by mobile phones and Lerda explicitly teaches storing software instructions (described as “modules” in col. 12) for displaying the user contact information while the voicemail is played, it would have been obvious to one of ordinary skill to modify Ashton to include a voicemail module as in Lerda, as Lerda shows the conventionality an benefits of displaying user information while listening to the voice message. 
contained in a first user profile excluded from display, the excluded elements determined in the first user profile by the first user”, although the display of Ashton shows only some of the contact information of “Jennifer Blake” (which indicates that some contact information is excluded), as Ashton does not explicitly teach the user has selected the excluded elements and has stored them in a profile, Cherifi is added to address this feature. 
In an analogous art, Cherifi teaches a system which allows a first user to show and/or customize contact information shown to a second user as stored in a profile (and based on the identity of the second user), where the interactions include voicemail (see for example, sections [0016] and [0029] to [0034]).  See also sections [0063] to [0075], which describe Figs. 4A to 4I which show the sender and recipient screens displaying the contact information.  Section [0033], teaches “only those preferences selected by the recipient per their user profile are presented to the display of the sender.” 
 Therefore, as Ashton teaches displaying some selected information of the contact when accessing voicemail (while implicitly excluding other information) and as Cherifi explicitly teaches allowing the recipient user to customize which information is displayed to the sending user (which therefore includes excluding information), it would have been obvious to one of ordinary skill to modify Ashton to display only the user selected information (and exclude the other information as determined by the user) as in Cherifi, as Cherifi teaches the conventionality and benefits of allowing user customization of which contact information is displayed. 

Regarding claim 3, which recites “wherein the software code is configurable to allow the first-user to select the profile picture from a photo storage module of the mobile device of the first-user”, see Fig. 8 and section [0048] of Ashton, which teaches allowing a user to select a stored photo, as recited.
Regarding claim 4, which recites “wherein the software code is configurable to display a name of the first-user via the voice message module during play back of a voice message from the first user”, as described above, see Figs. 2A and 9-11 of Ashton which shows the name “Jennifer Blake” and see sections [0049] to [0055], which teach updating all voice messages when a contact is touched, and see Lerda for displaying during playback, as recited. 
Regarding claim 5, which recites “wherein the software code is configurable to display a job title of the first-user via the voice message module during play back of a voice message from the first user”, as described above, see sections [0049] to [0055], which teach displaying rich text information of business cards (and “Century 21” displayed in Fig. 2A), which would render obvious displaying the job title “realtor”, as recited and see Lerda for displaying during playback.  
Regarding claim 6, which recites “wherein the software code is configurable to display at least one employer name of the first-user via the voice message module during play back of a voice message from the first user”, see Lerda for displaying during playback, and “Century 21” displayed in Fig. 2A, which is an employer name, as recited.  

Regarding claim 8, which recites “wherein the software code is configurable to display a phone number of the first-user via the voice message module during play back of a voice message from the first user”, see Lerda for displaying during playback and see sections [0049] to [0055], and Figs. 2A and 9 of Ahton, which show the name and phone number, as recited.  
Regarding claim 9, which recites “wherein the software code is configurable to activate the phone number using a telephone module of the mobile device via an interaction with a touchscreen of the mobile device by the at the least one second-user”, see for example, Fig. 2A which shows a voicemail from Jennifer Blake, where the displayed phone number may be activated (by touching the touchscreen), as recited. 
Regarding claim 10, which recites “wherein the software code is configurable to display an electronic mail address of the first-user via an electronic mail message module of the mobile device of the at the least one second-user”, see for example, Fig. 2A and section [0034], which teach displaying the user’s email, as recited.   


Regarding claim 12, which recites “wherein the software code is configurable to display information and indicia related to at least one social media platform”, as described above, see for example, Figs. 5A-C (and section [0045]), which show information and indicia related to a social network site, such as Facebook”, as recited. 
Regarding claim 13, which recites “wherein the software code is configurable to transfer the personal contact information of the first-user to a contact information module of the mobile device of the at least one second-user via an interaction with a touchscreen of the mobile device”, see sections [0051] to [0052], which teach touch screen activation for transmitting the information, as recited. 
Regarding claim 25, which recites “further comprising the steps of: selecting a settings module of a mobile device; inputting a profile picture of the first-user; inputting a name of the first-user; inputting a job title of the first-user; inputting at least one employer name of the first-user and an address of the at least one employer name of the first-user; inputting a phone number of the first-user; inputting an electronic mail address of the first-user; inputting information to direct access to at least one social media platform of the first-user; creating the first user profile from the inputted elements; viewing the personal contact information display from the first user profile as shown on a mobile device of at least one second-user; and saving the personal contact from the first user profile to at least one server for access by the at least one second-user”, see Cherifi for the profile and see for example, Fig. 4 of Ashton, which shows (“selecting a settings modules  interface”) which allows entry of the user’s information.  Additionally, see section [0049] and Fig. 9 which shows the information of Jennifer Blake, which implicitly means any information displayed was entered previously.  Regarding the “job title” and social media platform, as Fig. 4 shows “Facebook”, sections [0049] to [0055], teach displaying text information of business cards (and “Century 21” displayed in Fig. 2A), Ashton renders obvious displaying the job title “realtor”, and Facebook information,  as recited.  
Regarding claim 26, which recites “comprising the optional steps of: selecting a  settings module of a mobile device; editing a profile picture of the first-user; editing a name of the first-user; editing a job title of the first-user; editing at least one employer name of the first-user and an address of the at least one employer name of the first-user; editing a phone number of the first-user; editing an electronic mail address of the first-user; editing information to direct access to at least one social media platform of the first-user; viewing the personal contact information display as shown on a mobile device of at least one second-user; and saving the personal contact information to at least one server in the first user profile for access by the at least one second-user”, although these steps are “optional” (which means they are not required to be performed), as described above, as Fig. 4 of Ashton shows the user interface for entering and/or editing the information of the first user (such as name and phone number), as recited.

14 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent 2007/0129112 to Tarn (hereinafter “Tarn”). 
Regarding claim 14, which recites “wherein the software code is configurable to display a counter configured to increment when the first-user completes an interaction with the voice message module of the at least one second-user”, as Ashton and Stephen do not teach this feature, Tarn is added.
In an analogous art, Tarn teaches a mobile phone which displays an event counter indicating the number of times the user has sent or received a message with another user.  See for example, claims 1-3, 18 and 20. Section [0053] of Tarn also teaches accessing voicemail using the embodiments described therein.  
Therefore, as Ashton teaches accessing the voicemail module and as Tarn teaches incrementing and displaying counters indicating interactions, it would have been obvious to modify Ashton to include the counter of Tarn, for reasons as in Tarn.  


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of U.S. Patent Pub. 2012/0040716 to Kuncl.

Regarding claim 21, which recites “further comprising: 
downloading a mobile application program having a software code configured to integrate with an operating system of the mobile device; 

selecting a user-interface to listen to a most recent voice message left by the first-user, as described above, as described above, the combination of Ashton and Stehpen teaches these features.  
Regarding the feature of “double-tapping a profile picture of the first-user to display a history of voice messages left by the first-user, the display of history of voice messages being individually-selectable for listening by the at least one second user”, although Ashton teaches displaying the picture of the user who left the voice message and displaying the history of messages from that user, as Ashton does not explicitly teach “double-tapping” the picture, Kuncl is added.
In an analogous art, Kuncl teaches a mobile phone with a touchscreen.  Section [0023] explicitly teaches performing different types of touch interactions which result in different actions and further section [0023] teaches double tapping on images and the touch actions include accessing voicemail.
Therefore, as Ashton teaches displaying pictures of the specific calling user and using a touchscreen to access stored voicemails from the specific user, and as Kuncl teaches double tapping a touchscreen (and further teaches of voicemail functionality from touchscreen interactions on pictures, etc.), it would have been obvious to one of ordinary skill in the art to modify Ashton to allow for double tapping on a picture to a access voicemail, as desired. 
Regarding claim 22, which recites “wherein the software code is configurable to display content from the first user profile, the content comprising one or more of: a wherein the content is displayed via the voice message module of the mobile device of the at least one second-user”, see Cherifi for the profile, and as described above, shown in Fig. 3A of Aston, the name picture employer, etc., are displayed.  Regarding the feature of displaying a “job title”, although Ashton teaches displaying “Century 21” and teaches displaying business cards as the “job title” is not explicitly shown in Ashton, as sections [0049] to [0055] teach displaying rich business card information, displaying this information is an obvious feature based on the teachings of Ashton.   
Regarding claim 23, which recites “wherein the mobile device comprises a mobile phone and alternatively a tablet”, as described above, the devices of Ashton and Stephen are mobile devices, as recited.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 22 above, and further in view of U.S. Patent Pub. 2015/0126253 to Tyler (hereinafter “Tyler”).


In an analogous art, Tyler teaches a mobile device with a display. Section [0015] teaches that the mobile device may be a smartwatch or an in-vehicle display, as recited.
Therefore, as Ashton teaches displaying the information on computers and smart TVs (see section [0074]) and as Tyler teaches the conventionality that mobile devices may be any number of different types, it would have been obvious to modify the mobile device of Ashton to be of the types in Tyler, as is conventional and as desired.    



Response to Arguments
Applicant's arguments filed 3-5-21 have been considered but are moot as they do not apply to the newly applied reference to Cherifi.

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-5652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646